yy department of the treasury internal_revenue_service p o box irs cincinnati oh number release date uil dear date date employer 1d number contact person id number contact telephone number form you must file tax years this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 - no protest letter rev catalog number department of the treasury internal_revenue_service cincinnati oh legend x date y date z state dear date date employer id number contact person id number contact telephone number contact fax number vil we considered your application_for recognition of exemption from federal_income_tax under sec_501 a of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues e do you meet the organizational_test under sec_501 of the code no for the reasons stated below e do you meet the operational_test under sec_501 of the code no for the reasons stated below facts you submitted form 1023-ez streamline application_for recognition of exemption under sec_501 c of the internal_revenue_code on date x you attest that you were incorporated on y in the state of z you attest that you have the necessary organizing document that your organizing document limits your purposes to one or more exempt purposes within the meaning of sec_501 that your organizing document does not expressly empower you to engage in activities other than an insubstantial part that are not in furtherance of one or more exempt purposes and that your organizing document contains the dissolution provision required under sec_501 you later submitted a filed copy of your articles of incorporation from the state of z which confirms that you were formed on y however it shows that you were formed as a mutual benefit corporation in addition your articles of incorporation are silent regarding your purpose your articles state that in the event of dissolution your residual assets will be distributed to your members prorated in accordance with their respective membership interests with your initial application you also attested that you are organized and operated exclusively to further charitable purposes you attest that you have not conducted and will not conduct prohibited activities under sec_501 specifically you attest you will e e e refrain from supporting or opposing candidates in political campaigns in any way ensure that your net_earnings do not inure in whole or in part to the benefit of private shareholders or individuals not further non-exempt purposes such as purposes that benefit private interests more than insubstantially not be organized or operated for the primary purpose of conducting a trade_or_business that is not related to your exempt_purpose s not devote more than an insubstantial part of your activities attempting to influence legislation or if you made a sec_501 election not normally make expenditures in excess of expenditure limitations outlined in sec_501 not provide commercial-type_insurance as a substantial part of your activities during review of your form 1023-ez detailed information regarding your activities was requested supplemental to the above attestations your purpose is to operate a cattle farm this will include the buying breeding and selling of angus beef cattle you will use the meat from the cattle to donate to different food banks and support school lunch programs in the community you also will use the farm to provide training on how to operate and repair farm equipment and programs that will educate the public on the care of farm animals such as feeding shelter breeding etc we asked for a detailed description of your activities including the breakdown of the amount of time and funds you spend on each you provided some vague generalities and your mission statement you also provided a chart which indicated your strengths which include e strong healthy cattle a well-organized farm family owned and operated good breeding and future sales for farm and debt free your opportunities for the future include growing cutting and baling your own hay and growing your own vegetable garden you may expand with pigs and horses you want to reach your goal of head of cattle you provided a three-year plan in your first year you will start operations during the second year you will have the program open and operational then in your third year you plan to start selling cattle you say you are not just here for yourselves you are here to help others and local schools you will donate meats cut by a butcher so that the food bank can give families clean cuts of meat any revenue from sales will be used to improve the farm replace cattle and help pay for expenses your surplus revenue will be used to further your purpose or mission when asked for more detail you said no land or cattle has been purchased and you did not indicate how large of a farm you plan to purchase when you do obtain a farm you will use the farm_land and equipment for farm use only buying and selling and raising cattle some for donating for local food banks some of the sales will letter rev catalog number 47630w go to help local schools with school supplies no one will own the farm and it will be operated by volunteers however you have stated that if the farm does come equipped with a home then someone will live there to assist in caring for the farm you will own all cattle and equipment if any equipment needs to be leased it will be leased from local companies you said that of your time will be spent on buying breeding and selling cattle but in the same response you also said you will spend half of your time tending to the cattle and the farm about a fourth of your time will be spent checking on client’s needs another fourth will be spent taking care of day to day administrative items and a negligible amount of time buying and or selling cattle it is not clear who your clients are or how you will be assisting them as you provided no further detail you said the educational activities may take two to four years to get the programs up and running your proposed budgets indicate that all your income will come from the sale of cattle despite our request for same you have not provided any detail regarding how the cattle will be sold or who will be the potential buyers of your cattle there is no indication that you plan to receive donations from the public you state that any income received will go toward the operation and maintenance of the farm and that any surplus revenue would go toward other local charitable efforts but those charitable efforts would not begin for another two to four years your financial data included shareholders’ equity which would imply that there is or will be individual ownership of the farm you also did not indicate whether cattle would be sold above below or at cost despite our request for this information rather you stated that you will use prices from a particular website to determine the sales_price you also did not indicate whether the butcher you plan to use will be volunteering their services or how they will be affiliated with you we sent to you prints from the internet showing that there is already a farm with your name at the address provided on your application to this you responded as follows irs sees that there is an on sic open farm with the current name your name that is assessed with land and understand that you will not be owned by any members and request an under standing sic of there sic search no sic information or pages were attached to irs request letter and as noted the assessor will generate a report on behalf of the request for irs page question with no liability to irs nor you for incorrect information that was intended to be sent you assert that you are different than a for-profit cattle farm because after all expenses have been planned you will help families in need with bills gas for transportation education needs emergency heat costs as well as providing other assistance you are unlike a for-profit farm because you are looking to improve people’s lives and support our children with clothing and paid lunch programs for those who do not qualify for the free lunch program and for the parents that have a difficulty sic paying for their kids sic lunch you said there are many ways to choose from to support the public law sec_501 of the code provides for exemption from federal_income_tax of organizations organized and operated exclusively for educational or charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual letter rev catalog number 47630w sec_1_501_c_3_-1 states that to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 holds that an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 states that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals shareholders of the organization or persons controlled directly or indirectly by such private interests in revrul_73_127 1973_1_cb_221 it was found that a nonprofit organization that operated a cut-price retail grocery outlet and allocates a small portion of its earnings to provide on-the-job training to hard core unemployed does not qualify for exemption under sec_501 the store operated in a similar manner to profit-making businesses in the area and its gross earnings are used to principally pay salaries and other customary operating_expenses incurred in the operation of a grocery store and to expand the operations of the store it was concluded that the operation of the store and operation of the training program were two distinct purposes sought to be accomplished by the organization through its use of resources since the commercial operation of a grocery store is not a recognized exempt_purpose and this activity was substantial and conducted scale larger than reasonably necessary to conduct the training program the organization was found not to on a be exempt in 326_us_279 states that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number and importance of truly exempt purposes in arlie foundation inc v u s 283f supp 2d d d c the organization operated a conference facility made available primarily to exempt_organizations and governmental units it was found that even though the organization argued that serving non-profit and governmental clients is indicative of an exempt_purpose the organization was found not to be exempt under sec_501 this was because it was found to be operating in a manner not significantly distinguishable from a commercial endeavor and thus furthering a letter rev catalog number 47630w substantial non-exempt purpose the court also found that the organization’s patrons were not limited to exempt entities or a charitable_class ohio disability association v commissioner t c memo states denial is justified because responses to requests for additional information failed to supplement the initial application or clarify purposes and activities and generalizations did not provide sufficient detail to determine that the organization would be operated exclusively for exempt purposes application of law as explained in sec_1_501_c_3_-1 to be exempt as an organization described in sec_501 of the code you must be both organized and operated exclusively for one or more of the purposes specified in such section because you are neither organized nor operated exclusively for exempt purposes you are not exempt organizational_test your articles of incorporation are silent regarding your purpose and you were formed as a mutual benefit corporation rather than a public benefit corporation additionally your articles include a clause that calls for distribution of your assets to your members upon your dissolution as stated in sec_1 c - b i and c -1 b to satisfy the organizational_test you must have a valid purpose and dissolution clause you do not have a proper_purpose or dissolution clause therefore you are not organized for exempt purposes as described in sec_501 of the code operational_test while you plan to conduct some charitable and educational activities in the future you are primarily formed to operate a cattle farm for the purpose of buying breeding and selling cattle your operation of a cattle farm is a substantial non-exempt purpose therefore you are not operated for exclusively charitable and educational_purposes under sec_1_501_c_3_-1 you are organized as a mutual benefit corporation and your balance_sheet includes shareholders’ equity as a line item your net_earnings are set to substantially benefit private individuals which precludes exemption under sec_1_501_c_3_-1 gi you are like the organization described in revrul_73_127 you are operated in a similar manner to profit- making cattle farms and your gross earnings are used to principally pay customary operating_expenses incurred in the operation of a farm and to expand the operations of the farm any educational or charitable programs you conduct are incidental to the purpose of operating a farm since most of your activities further substantial non- exempt purposes you are not operating exclusively for an exempt_purpose under sec_501 of the code as described in better business bureau of washington d c inc your expenses primarily relate to maintaining and operating the farm you indicated that your income will be distributed to your shareholders which is a process generally reserved for for-profit entities like the organization described in arlie foundation inc you are operating in a manner not significantly distinguishable from a regular trade_or_business and thus furthering a substantial non-exempt purpose you provided very little detail regarding your operations despite multiple requests for same as explained in ohio disability association although you provided information when it was requested it failed to clarify your letter rev catalog number 47630w activities and denial is justified additionally the information you did provide confirms your substantial non- exempt purposes disqualifying you from exemption under sec_501 of the code conclusion you are neither organized nor operated exclusively for exempt purposes within the meaning of sec_501 of the code you are a mutual benefit corporation your formation document does not limit your purposes to those described in sec_501 and your assets will be distributed to your members upon your dissolution you shareholders will have equity which also provides a disqualifying substantial private benefit to individuals additionally your operation of a cattle farm is a substantial non-exempt purpose and precludes you from exemption accordingly we conclude you do not qualify for exemption under sec_501 if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with an explanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a letter rev catalog number 47630w basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter enclosure publication sincerely stephen a martin director exempt_organizations rulings and agreements letter rev catalog number 47630w
